DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuhisa (JP 2017184507 A) in view of Knaus et al (WO 2012069197 A2), hereafter Knaus.
Regarding claim 1 and 20, Matsuhisa discloses a vehicle [0002], comprising: a drive unit that is a drive source for travel of the vehicle and includes an engine (20) and a motor (30) arranged adjacent to each other (Fig. 1), wherein the engine includes: an engine output shaft that outputs drive power [0005]; and an engine housing (21) that constitutes an outer shell of the engine, the motor includes: a rotor (33) and a stator (32); a motor output shaft that is joined to the rotor and outputs drive power (Fig. 1); and a motor housing (31) that constitutes an outer shell of the motor, the engine housing and the motor housing are integrally formed or are joined to each other (Fig. 1), the engine output shaft and the motor output shaft are integrally formed or are joined to each other in a manner to rotate coaxially and synchronously (Fig. 1), and the rotor of the motor includes: a main body section that generates a rotational magnetic field with the stator [0018]. 
Matsuhisa does not disclose the rotor including a weight section that functions as a balance weight of the engine. Knaus discloses a drive shaft (10) of an engine (20) and a motor (30); the generator rotor (50) is arranged inside the stator 40, and a counterweight (51) is formed in one piece on its rotor hub (Fig. 1; [0033]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the balancing weight of Knaus in the motor of Matsuhisa in order to reduce vibrations. 

Regarding claim 10, Matsuhisa is silent to a type of engine. Knaus discloses a rotary engine. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the engine of Knaus in the vehicle system of Matsuhisa in order to generate power. 

Regarding claim 13, Matsuhisa modified with Knaus discloses the weight section is seen from one side in an axial direction of the motor output shaft, the weight section includes a fan shape (as taught by Knaus, Fig. 2b, and as applied to the engine of Matsuhisa).

Regarding claims 14 and 16, Matsuhisa modified with Knaus discloses the engine output shaft and the motor output shaft are directly joined to each other (Fig. 1 in Matsuhisa).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuhisa (JP 2017184507 A) in view of Knaus et al (WO 2012069197 A2), and in further view of Kurio et al. (US 4,973,233), hereafter Kurio.
Regarding claim 11, Matsuhisa discloses the motor housing including a cylindrical shape and accommodates the rotor and the stator (Fig. 1 and Fig. 2), and the engine housing and the motor housing are directly joined to each other by fasteners [0011]. 
Matsuhisa modified with Knaus is silent to a drive unit including a plurality of the rotary engines. Kurio discloses four rotary piston engines having a cylindrical shape (Fig. 1 and Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide multiple engines as taught by Kurio in the engine of Matsuhisa as modified with Knaus in order to provide a higher output. 

Allowable Subject Matter
Claims 2-9, 12, 15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (CN 208664976 U) discloses a motor integrated range extender for electric automobile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747